DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 16-18 in the reply filed on 20 July 2022 is acknowledged.  The traversal is on the ground(s) that as amended claims 19 (Group III) and claim 20 (Group IV) are now dependent upon elected claims 16-18 and thus the should be rejoined.  
The Examiner has considered this and finds it persuasive, thus, the restriction between Group II-IV, only, is withdrawn.  The requirement is still deemed proper and is therefore made FINAL.
The requirement is deemed proper and therefore made Final.

Status of Application
Claims 16-20, 22-23 and 25-26 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/IN2016/050413 filed 18 November 2016 which claims benefit of foreign priority document IN 6466/CHE/2015 filed 01 December 2015 is acknowledged.  Said document has been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 October 2018 has been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification
The disclosure is objected to because it contains five embedded hyperlinks and/or other form of browser-executable code: three in paragraph 0152, one in paragraph 0157 and one in paragraph 0160. 
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The disclosure is also objected to because of the following informalities: Applicant’s have filed a sequence listing in ASCII format on 29 May 2018, however, they have not completed all of the requirements of 37 C.F.R. 1.821-1.825, e.g. in a separate paragraph of the specification (usually following the Cross-Reference to Related Application section of the specification) an incorporation-by-reference of the material in the ASCII text file, identifying:
i) the name of the ASCII text file; ii) the date of creation; and iii) the size of the ASCII text file in bytes.


Claim Objections
Claim 16 is objected to because of the following informalities:  
(i)   periods in claims are not permitted except at the end of the claim and when used for abbreviations (See MPEP 608.01(m)).  Thus, it is suggested to replace, for example, “a.” with “(a)” or “a)”, etc.
(ii)  Claim 1 is the first/independent claim, thus it should begin with “A method”, rather than “The method”.
(iii)  The claim can be improved grammatically and as well in clarity with the following: 
		(a) in the third line of the preamble, it would be clearer and more grammatically correct when referencing “a protein of interest”, to recite “the protein of interest”; 
		(b) in part (b), first line, it would be clearer and more grammatically correct to recite “identifying a first subpopulation of variants from the first library,…”; 
			AND, In part (b), second line it would be clearer and more grammatically correct to recite “comprises a population enriched in single amino acid substitution variants,….”
		(c) in part (e), fifth line, it would be clearer and more grammatically correct to state “substituted amino acid of a variant member….”

Claim 17 is objected to because of the following informalities: it would be clearer and more grammatically correct to state in the second line: “subpopulation, the substituted amino acid of a variant member of the first library…….”

Claim 18 is objected to because of the following informalities: it would be clearer and more grammatically correct to state in the second line, “subpopulation, the substituted amino acid of a variant member of the first library….”; 
And in the last line delete “the” from “said first subpopulation” as “the” and “said” in this context is redundant. 
Claims 22 and 23 are objected to because of the following informalities:  The first wherein clause recites that the protein of interest “can be” a single protein, or mutli-protein complex.  However, the second wherein clause definitively indicates that the protein of interest at least is a single protein.  Thus, it would be clearer to stipulate: “wherein said protein of interest is a single protein, or multi-protein complex, wherein said protein of interest………”
Appropriate corrections are required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-26 recite, …”wherein said amino acid substitution is a naturally occurring amino acid, or a synthetic amino acid”, in reference to claims 19/20 which ultimately depend on claim 16.  
There are two different items which are indefinite about these claims and their wherein clauses.  First, claim 16, recites multiple different amino acid substitutions (e.g. in part a and part c) and it unclear which amino substitution(s) the wherein clause is referencing, or if it is meant to reference all of the amino acid substitutions. 
Second, it is unclear whether substitutions are made to naturally occurring amino acids or synthetic amino acids in the protein of interest.  Or alternatively, wherein the substitutions that are made, are made with a naturally occurring amino acid or synthetic amino acid. 
Clarification is required.

Claims 16-20, 22-23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, part c) renders all of claim 1 (and its dependent claims as they do not cure the deficiency) indefinite for the following reason.
c. introducing at least five mutations at different residue positions from said first subpopulation singly in to each variant of the first library to obtain a second library of variants having two or one amino acid substitution in said protein of interest.
Part (a) of the claim recites inserting a single mutation into a protein at 70% of the available amino acid positions.  Part (b) requires identifying a subpopulation of variants, each of which have an altered activity compared to wild-type, meaning said subpopulation must have variants with one amino acid substitution.  Part (c) then recites taking those variants with the single amino acid substitution and introducing at least one of five mutations at different residue positions in the first subpopulation, singly, into the variants which have one amino acid substitution to obtain a second library, having one or two substitutions.  But it is unclear how a protein with a single amino acid substitution is thus obtained because the part a-c would end with a second library of two amino acid substitutions.  This is understood/inferred from the claim itself because the beginning of part c stipulates that the five different amino acid substitutions, performed one at a time, are made “at different residue positions from said first subpopulation”, suggesting that in order for it to be a different position, a substitution had to occur in the first place.  As noted, this would indicate that the entire second library would necessarily have two amino acid substitutions in the protein of interest.  This would also then make part (d) of the claim redundant.
Clarification is requested.

Conclusion
Claims 16-20, 22-23 and 25-26 would be allowable if rewritten to overcome the claim objections noted above, and also amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
It should be noted, the two objections to the specification also need to be addressed in order to render the instant application in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        23 August 2022